﻿Allow me first to offer to the President of the General Assembly, Mr. Dante Caputo of Argentina, on behalf of the delegation of the Islamic Federal Republic of the Comoros, our cordial congratulations on his election to the presidency of the forty-third session of the General Assembly.
There can be no doubt that Mr. Caputo’s sound diplomatic judgement and long experience in international affairs will be exceedingly helpful to us. We regard them as a strong pledge of a successful outcome of our work.
Let me take this opportunity also to pay a well-deserved tribute to his predecessor, Mr. Peter Florin of the German Democratic Republic, for the dedication and competence with which he conducted the work of the last session of the General Assembly.
It should be emphasized that the last session of the General Assembly, and in particular the third special session devoted to disarmament, opened up welcome prospects for a strengthening of multilateralism.
This state of affairs is, without any doubt, due to a heightened awareness of the dangers that threaten our planet. But in particular we must acknowledge that we are indebted, above all, to the tireless efforts of the Secretary-General, Mr. Javier Pérez de Cuellar, to preserve peace in the world. Let me offer to him our most emphatic appreciation and profound support.
As I have just emphasized, each of us will have noticed that confrontation is gradually yielding to a better understanding, which thus gives us hope for the gradual elimination of the tension and conflict which had characterized international relations. We must work hard to encourage and consolidate these gains so as to meet the challenge of our age and respond to the calls for peace and justice which resound throughout the world.
We welcome particularly the fact that after eight years of war, Iran and Iraq have agreed to a cease-fire and are meeting at the negotiating table under the auspices of the Secretary-General. We encourage them to press ahead with their dialogue and to show patience and tolerance so that they may arrive, in the near future, at a felicitous outcome in keeping with our hopes.
The situation in Afghanistan has developed in a positive manner, as was shown by the Geneva Accords completed last April.
In our opinion, this is a decisive element in the quest for a peaceful settlement, which we earnestly hope for and which we trust will enable the brotherly people of Afghanistan freely to enjoy its sovereignty.
It is crucially important in this regard that the process of the withdrawal of foreign troops should continue in order to eliminate any interference in the internal affairs of that country.
As we refer to this problem we have in mind the thousands of Afghan refugees who have had to seek refuge in neighbouring countries, particularly in the Islamic Republic of Pakistan, whose late and much lamented President, Zia Al Haa, paid with his life for his commitment to peace. We pay a tribute here to his courage and beg Allah, the all-powerful, to grant blessing and eternal peace to his soul. In the same vein, the problem o£ Namibia is also moving towards a solution. We emphatically support the diplomatic activities being carried out in that part of the world to find a peaceful solution of the problem. It is our firm belief that settlement of the Namibian question must necessarily Involve the implementation of Security Council 435 (1978).
Notwithstanding such tangible progress, we still deplore the persistence in southern Africa of the odious system of apartheid, giving rise to an explosive situation that threatens the political stability of the countries of the region. My country condemns without reservation the inhuman system of apartheid and calls for its abolition, as this is the only way to restore civil peace in South Africa and political stability in that part of the continent.
We are gratified to note that we are moving towards a just and lasting solution of the problem of Western Sahara. In this regard, we welcome the fact that the peace plan proposed jointly by the Secretary-General of the United Nations and the current Chairman of the Organization of African Unity has been accepted by the parties to the conflict. We encourage them to persevere in their efforts to achieve a lasting solution of the problem.
As regards Kampuchea, it is most distressing to us that that country continues to be subject to military occupation, in spite of the General Assembly resolutions calling for the unconditional withdrawal of foreign troops. It is our belief that the people of Kampuchea is entitled to a free choice of the system of government it deems most suitable, without any external constraints. Thus we have been following with great interest and encouraging the process of dialogue that was recently started among a)I the parties concerned.
While in some parts of the world there is hope for the restoration of peace, the Middle East region, on the other hand, does not enjoy the same relaxation of tension. The deterioration of the situation in the occupied Arab territories serves to emphasize the gravity of the danger to international peace and security. We cannot remain indifferent to the atrocious acts of terrorism perpetrated by Israel against the Palestinian Arab population, which have taken the form of barbarous crimes, the despoliation of their property and the expulsion of Palestinian Arabs from their territory. It is the duty of the international community to use every means available to it to put an end to such actions.
My country continues to believe that there can be no lasting peace in the Middle East without the implementation of the relevant resolutions of the United Nations, particularly Security Council resolutions 252 (1968) and 338 (1973), duly taking into account the legitimate rights of the Palestinian people, in particular its right to self-determination. My delegation supports the idea of an international peace conference on the Middle East with the participation of all parties concerned, obviously including the Palestine Liberation Organization as the sole and authentic representative of the Palestinian people.
Another problem of equal importance is deserving of our consideration, that is, the situation prevailing in the Korean peninsula. We are pleased that the parties to the conflict have taken a constructive stand, with a view to finding a solution of the problem through dialogue and mutual agreement. We encourage them to press ahead along that path and we assure them of our support in their quest for a peaceful settlement. We believe that the admission of both Koreas to this Organisation would do mud to promote a rapid solution of the problem.
My country, like others of the same region, continues to be concerned by the military build-up in the Indian Ocean. For that reason we support the convening of a conference with the object of making the Indian Ocean a zone of peace is demilitarised, and denuclearised, in accordance with the Declaration contained in General Assembly resolution 2832 (XXVI). 

Before concluding these political remarks, let me refer again to a problem of the highest concern to the international community as a whole in the sense that it emanates from an injustice and a breach of the territorial integrity of my country, the Islamic Federal Republic of the Comoros, I refer, of course, to the question of the Comorian island of Mayotte. The problem is on the agenda of the Assembly for this session, because no solution has yet been found to it. Therefore we shall have an opportunity to come back to it in greater detail. However let me now point out to the Assembly that the Comorian people remain concerned by the persistence of this problem notwithstanding the open-mindedness it has always manifested and its willingness to adopt the path of dialogue and mutual agreement, in accordance with the principles of the Charter and the United Nations resolutions on the subject.
Without wishing to anticipate the debate that is shortly to take place, let me take this opportunity to reaffirm once more from this rostrum that the Comorian Government and people, strengthened by the justness of their cause, will spare no effort to restore the territorial integrity of their country. The international community, for its part, faithful to the sacred principles of the Charter, is in duty bound to support them until their just cause has triumphed.
While we can welcome the new hope prevailing in international political relations, it is nevertheless deplorable that the economic situation is more disturbing than ever. Our session is taking place at a time when the economic crisis is having an increasing impact and is greatly detrimental to the majority of the developing countries, particularly the weakest among them, commonly known as the "least developed countries". My country, the Islamic Federal Republic of the Comoros, which is one of those countries, is stricken particularly hard by the damaging effects of that crisis. These include dislocation of the international economic system characterized by a decline in the amount of capital available on favourable terms, which gives rise to inordinate growth of the debt burden in relation to the repayment capacities of the developing countries, and also an abrupt lowering of in commodity prices.
My country, being an island with a small area and quite lacking in mineral resources, is confronted with major obstacles in implementing the development process in which it engaged after acquiring its independence, under the enlightened guidance of Mr, Ahmed Abdallah Abderemane, President of the Republic. The obstacles to which I have just referred include in particular lack of sales of the products that account for 90 per cent of our export earnings and lower prices for those products. They also include the three-fold increase in the volume of our debt service in less than three years; the intransigence of our creditors on the clearly unfavourable terms of their loans the reduction in absolute values of our export earnings; the failure of certain of our partners to meet commitments entered into at the Round Table of Donors, held in Moroni, our capital, in July 1984.
Notwithstanding these numerous constraints, my Government continues to work hard to sustain growth and improve the living conditions of its people. Accordingly, it has embarked upon a programme of restructuring, particularly in the productive sectors. This has been accompanied, inter alia, by a series of measures designed to restore the health of public finances and of the para-public sector.
In particular, this has made it possible to better rationalize the functioning of the State and to sustain growth by favouring private initiative and highly productive activities.
The policy of economic recovery thus begun has given rise to some noteworthy performances until 1983.
As a result of the multiplier effect of the programme our country had, during that period, attained an appreciable economic growth rate and tangible improvement in teal per capita income.
However, the worsening of the international environment of my country, characterized by the sharp drop in our commodity prices and the rapid expansion of debt service payments caused by the exorbitant rise in interest rates and the exchange rates of the principal currencies used on the credit market, has, since then, wiped out our own domestic efforts. But we are not disheartened.
The Comorian Government remains firmly committed to the spirit of enterprise and is determined to press on with its fight against under-development. None the less, without increased and sustained assistance from the international community, my country will be unable to meet its objectives. Therefore this year again I urgently appeal for good will on the part of all to demonstrate practical solidarity with my country by providing valuable support as called for in the relevant resolutions of the Organization.
In conclusion, I wish to reaffirm the unswerving commitment of the Comorian Government and people to the United Nations system and the ideals of peace and justice it embodies. 
